Citation Nr: 1618262	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  13-13 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart condition, to include hypertension.

2.  Entitlement to an initial increased rating in excess of 10 percent for residual of a kidney cyst removal.


REPRESENTATION

Veteran represented by:	Michael Hofrichter, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had service from January 1981 to December 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This case is now under the jurisdiction of the Nashville, Tennessee RO.

In January 2016, the Veteran testified at a Video Conference Hearing.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims processing system.  A review of the documents in Virtual VA reveals documents which are irrelevant to the issues on appeal or are duplicative of the record contained in VBMS.

The issue of entitlement to an initial increased rating in excess of 10 percent for residual of a kidney cyst removal is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is at least as likely as not that the Veteran's hypertension is related to the documented history of high blood pressure with treatment in service.



CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. 
§§ 1110, 1131, (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board is granting entitlement to service connection for the claimed disability, which represents a complete grant of the benefit sought on appeal; thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107; 38 C.F.R. § 3.159.

Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Merits

The Veteran's STRs showed that in January 1990 he was treated for high blood pressure.  In September 1995, the Veteran's high blood pressure was noted as a risk factor.  

The Veteran was most recently diagnosed with controlled hypertension in a November 2010 treatment note.  

In an October 2010 VA examination, the VA examiner noted that for the claimed heart condition, the diagnosis was hypertension.  The examiner then opined that it was at least as likely as not that the Veteran's hypertension is related to his in-service treatment.  The examiner had earlier noted that the STRs showed objective evidence of high blood pressure with treatment.  

The Board finds this opinion, the only opinion of record, is significantly probative because it was based upon the relevant evidence of record and provided a supporting explanation.  The Board thus accords it significant weight.  Notably, there is no conflicting medical opinion of record.  

Accordingly, there is a current disability of hypertension that an examiner has related to the Veteran's in-service treatment for high blood pressure.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Considering the foregoing, service connection for hypertension is warranted.

In reaching this decision the Board finds that the preponderance of the evidence is in support of the Veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is granted.


REMAND

Regarding the Veteran's claim for an initial rating in excess of 10 percent for residuals of kidney cyst removal, remand is required for a current examination.  When a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  At the January 2016 hearing, the Veteran stated that this disability has worsened because the frequency of his urination has increased.  The Veteran's most recent examination of his kidney was in October 2010.  Because of evidence of possible worsening and the time that has elapsed from his last examination, a more recent examination will be helpful to ascertain the current severity and manifestations of the Veteran's service-connected disability in this case. 

While on remand, it is prudent to ensure that all VA treatment records have been collected.  The claims file includes VA treatment records from the Atlanta VAMC, however, the Veteran has since moved to Tennessee and lives within the region of the Memphis VA Medical Center.  See 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2015).

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center, including the Atlanta, GA VAMC, and the Memphis, TN VAMC, and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Once all available relevant medical records have been received and associated with the claims file, provide the Veteran a VA examination regarding his service-connected kidney disability.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


